Citation Nr: 0713486	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine at L4-5 and L5-S1.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for anxiety disorder.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Consideration of the veteran's claims of service connection 
for degenerative joint disease of the lumbar spine and 
entitlement to service connection for PTSD is deferred 
pending completion of the development sought in the remand 
that follows the decision below.  


FINDINGS OF FACT

1.  The veteran does not have hypertension that is 
attributable to his military service.

2.  The veteran does not have an anxiety disorder that is 
attributable to his military service.  

3.  The veteran does not have a current diagnosis of 
depression.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  The veteran does not have an anxiety disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 5107(b) (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125(a) (2006).

3.  The veteran does not have a disorder diagnosed as 
depression that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) are negative for 
treatment or a diagnosis of any psychiatric disabilities.  An 
examination dated in May 1964 revealed a normal psychiatric 
evaluation and a blood pressure reading of 130/70.  The 
veteran's October 1964 entrance examination also revealed a 
normal psychiatric evaluation and a blood pressure reading of 
122/88.  The veteran's August 1966 separation examination 
revealed a normal psychiatric evaluation and a blood pressure 
reading of 113/90.  

Associated with the claims file are private treatment reports 
from N. Ravi, M.D., dated from February 1997 to June 2002.  
The records reveal a diagnosis of hypertension in March 1997.  
The veteran was noted to have been hypertensive for twenty-
plus years.  The records document treatment for hypertension.  

The veteran was afforded a VA psychiatric examination in May 
2002.  He reported anxiety and depression.  He denied a 
history of suicide attempts and he reported no history of 
suicidal ideations.  He denied alcohol and drug abuse.  The 
veteran was noted to be friendly and cooperative during his 
mental status examination.  His speech was coherent and his 
voice was normal in tone and volume.  He was alert and 
oriented to time, place, and person.  No psychosis was 
reported.  His mood was anxious and his affect was 
appropriate.  His judgment was appropriate but his insight 
was limited with respect to his psychiatric problems.  The 
examiner diagnosed the veteran with anxiety disorder, not 
otherwise specified.  

The veteran was also afforded a VA general medical 
examination in May 2002.  His past medical history included 
diagnoses of hypertension in 1973, anxiety disorder, and 
hyperlipidemia.  He said his medications included 
simvastatin, hydrochlorothiazide, atenolol, aspirin, and 
Pepcid.  He reported dyspnea on exertion upon walking two 
blocks.  He said he occasionally had chest tightness and 
associated wheezing.  He said he briefly used an inhaler two 
years prior.  He denied hospitalizations for hypertension.  
Physical examination revealed blood pressure readings of 
130/80 on two readings, and 130/85 on the third reading.  His 
heart had regular rate and rhythm without murmur.  His lungs 
were bilaterally clear to auscultation without wheezes, 
rales, or rhonchi.  The examiner diagnosed the veteran with 
hypertension and no evidence of heart disease.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if 
competent evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Hypertension

The service medical records are negative for a diagnosis of 
hypertension.  The veteran's separation examination dated in 
August 1966 documents a normal blood pressure reading.  

There is medical evidence of a current diagnosis of 
hypertension.  However, there is no showing of a relationship 
to the veteran's period of military service.  The May 2002 VA 
examiner noted that the veteran was diagnosed with 
hypertension in 1973, apparently on the basis of the 
veteran's self-reported history.  However there are no 
medical records to indicate that the veteran was diagnosed 
with hypertension as early as 1973.  The private medical 
records from Dr. Ravi reveal a diagnosis of hypertension in 
February 1997 which denotes that the veteran had been 
hypertensive for twenty-plus years.  Neither Dr. Ravi nor the 
VA examiner provided an opinion that the veteran's 
hypertension was related to military service.  Further, none 
of the evidence of record provides a basis for the conclusion 
that the veteran's current hypertension is related to his 
period of service or manifested within one year of the 
veteran's separation from service.  Even if the veteran's 
history is accepted, the earliest suggestion of his having 
been diagnosed with hypertension is 1973, years after his 
separation from service.

In short, there is no competent evidence of hypertension 
within a year of the veteran's separation from service, and 
no competent evidence linking the current hypertension to 
service.  The preponderance of the evidence is against the 
claim.

Anxiety Disorder

Here, there is evidence of a current disability.  However, 
there is no medical evidence of in-service incurrence or 
aggravation of an injury or disease, and there is no medical 
evidence of a nexus between any current anxiety disorder and 
any in-service disease or injury.  

The veteran's service medical records do not document 
treatment for any psychiatric disabilities.  Private medical 
records associated with the claims file are negative for any 
reference to treatment for a psychiatric disability.  The May 
2002 VA examiner diagnosed the veteran with anxiety disorder, 
not otherwise specified.  The examiner did not provide an 
opinion that the veteran's anxiety disorder was related to 
military service.  Further, none of the evidence of record 
provides a basis for the conclusion that the veteran's 
current anxiety disorder is related to his period of service.  
There is no competent evidence linking the current anxiety 
disorder to service.  The absence of evidence of any 
difficulties during service or for years thereafter is 
persuasive.  The preponderance of the evidence is against the 
claim.

Depression

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a current diagnosis of depression.  Without 
medical evidence of a current disability, the analysis ends, 
and the claim must be denied.  The veteran's separation 
examination revealed that the veteran had no psychiatric 
abnormalities.  At the time of the May 2002 VA psychiatric 
examination the veteran was noted to have anxiety disorder.  
He was not diagnosed with depression.  Absent a current 
diagnosis of depression, an award of service connection is 
not warranted.  (Although depression may be a symptom due to 
other diagnosed clinical entities, such as PTSD that will be 
addressed in the remand, there has been no indication that 
the veteran has a disorder diagnosed as depression for which 
service connection may be granted.)  The preponderance of the 
evidence is against the claim.

The only evidence suggesting that the veteran's claimed 
disabilities are related to his period of service consists of 
the statements of the veteran himself.  However, since there 
is no indication that he is qualified through education, 
training or experience to offer medical opinions, as a 
layperson, his statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2006).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension, anxiety disorder, or 
depression.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2006); 
38 C.F.R. § 3.102 (2006).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in April 2002 and informed him of 
the evidence he needed to substantiate his claims of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had current 
disabilities and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO wrote 
a follow-up letter to the veteran in March 2004.  He was 
advised to submit any evidence he had to show that he had 
current disabilities and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, in a March 2006 letter, the veteran was told of 
the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
No such issue is now before the Board.  Consequently, the 
claims of entitlement to service connection for hypertension, 
anxiety disorder, and depression need not be remanded to 
address potential ratings or effective dates.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was afforded VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for hypertension, anxiety disorder, or 
depression should be granted.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinions on the question of service connection, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2006).  In this case, except by way of 
unsupported allegation, there is no indication that the 
veteran has hypertension, anxiety disorder, or depression 
that may be associated with military service.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for anxiety disorder is 
denied.

Entitlement to service connection for depression is denied.


REMAND

Service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 38 C.F.R. § 3.304(f) 
(2006).  In addition, in cases involving personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor.  

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary notice, in 
compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran several 
letters and generally advised him of the evidence/information 
required to substantiate claims for entitlement to service 
connection.  However, the veteran has not been specifically 
informed of the type of information or evidence necessary to 
substantiate a claim of service connection for PTSD, which 
differs from the usual service connection claim, as well as 
which evidence VA would seek to provide and which information 
or evidence the veteran was to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board will 
remand the veteran's claim to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions of the 
VCAA.  

The veteran did not provide any information regarding any 
alleged stressors which he believes led to PTSD.  The veteran 
should be asked to provide details regarding each stressful 
experience that he believes led to his having PTSD.  An 
attempt to verify the occurrence of the veteran's claimed in-
service stressors should be made.  

Turning to the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, the May 2002 
VA examiner reported that the veteran did not report any 
problems with his back while he was in service and he opined 
that the veteran's current lumbosacral arthritis was not as 
least as likely as not related to service.  Despite this 
conclusion, the veteran was in fact seen for back pain on two 
occasions in service--in January 1966 and February 1966.  He 
was assessed with mild mid-back spasms.  In order to properly 
assess the veteran's claim, a physician should review the 
claims file and provide an opinion regarding whether the 
veteran's current low back arthritis is at least as likely as 
not related to the reports of back pain in service. 

(The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2006) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2006).  The veteran should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain with respect to his 
claim of service connection for 
PTSD.  Specifically, the veteran 
should be told to submit detailed 
information regarding his claimed 
in-service stressor(s), including 
the dates, times, and locations of 
the claimed stressors, and the 
parties involved.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession, to include any 
information (his own statement, for 
example) regarding his alleged 
stressors.  In addition, the veteran 
should be informed that in cases 
involving personal assault, evidence 
from sources other than the service 
records may corroborate the 
veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) 
(2006).  He should be instructed 
regarding the specific types of 
evidence that may be used to 
corroborate the personal assault.  

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for PTSD or a low back 
disability.  After securing the 
necessary releases, obtain those 
records that have not previously 
been secured.  If any records are 
unavailable a negative reply should 
be included in the claims file.

3.  The veteran should be asked to 
provide details regarding each 
stressful experience that he 
believes led to his having PTSD.  An 
attempt to verify the occurrence of 
the veteran's claimed in-service 
stressors should be made.  All 
agencies that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  

4.  The veteran should be afforded a 
VA psychiatric examination.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing that includes 
tests to determine whether the 
veteran in fact has PTSD.  The 
examiner should determine whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and any 
in-service stressor reported by the 
veteran.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

5.  Arrange for a review of the 
medical records which are contained 
in the veteran's claims folder.  If 
possible, the review should be 
accomplished by the physician who 
performed the May 2002 VA 
examination of the veteran's lumbar 
spine.  If the same examiner is not 
available a physician with similar 
expertise should conduct the review.  
The examiner is requested to provide 
an opinion as to whether the 
veteran's lumbosacral arthritis is 
at least as likely as not related to 
the veteran's military service, 
including the assessment of mid-back 
spasms in January 1966 and May 1966.  
(If another VA examination is deemed 
necessary by the reviewer, one 
should be accomplished.)  A complete 
rationale for any opinion expressed, 
as well as a discussion of the 
medical principles involved, should 
be provided.

6.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report(s) to ensure they 
are responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
take corrective action.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


